UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 2, 2011 INTERNATIONAL COAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32679 (Commission File Number) 20-2641185 (IRS Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(304) 760-2400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 3, 2011, International Coal Group, Inc. (“ICG”) announced thaton Monday, May 2, 2011, it received an adverse trial court ruling in the action filed by Allegheny Energy Supply and Monongahela Power Company (“Allegheny”) in the Court of Common Pleas of Allegheny County, Pennsylvania. In its ruling, the trial court judge held that ICG’s Wolf Run subsidiary breached its coal supply agreement with Allegheny and is liable for past and future damages and interest in the total amount of $104,103,893. A copy of the Company’s press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release dated May 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL COAL GROUP, INC. By: /s/ Roger L. Nicholson Name: Roger L. Nicholson Title: Senior Vice President, Secretary and General Counsel Date:May 3, 2011 EXHIBIT INDEX Exhibit Number Description Press release dated May 3, 2011
